Memorandum Opinion issued January 23, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01249-CV
____________

IN RE BREWER & PRITCHARD, P.C., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Brewer & Pritchard, P.C., has filed a petition for writs of prohibition
and/or mandamus complaining of the trial court's (1) November 18, 2002 order denying
relator additional discovery following reversal and remand of a summary judgment
for the defendants.  We are unable to conclude that the respondent has interfered with
our jurisdiction or abused her discretion.
	We deny the petition.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.
1.    The Honorable Patricia Hancock, presiding judge of the 113th District Court of
Harris County, Texas.  The underlying lawsuit is Brewer & Pritchard, P.C. v. Nick Johnson
and James W. Chang, trial court cause number 98-43230.